 In the Matter of NATIONAL BISCUIT COMPANY, EMPLOYERandDISTRIarNo. 60, INTERNATIONAL ASSOCIATION OI' MACHINISTS, PETITIONERCase No. 7-RC-696.-Decided January 30,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold L.Hudson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; determination of representatives:The Petitioner requests a unit limited to machinists #1, machinists#2, a machinist specialist carpenter, a maintenance painter, his helper,oilers, sundry men, and a clerk, all in the maintenance department ofthe Employer's Detroit, Michigan, plant.Alternately, it requestseither a smaller unit, specifically described below, or any unit ofmachinists that the Board deems appropriate.Detroit Baker's Union,Factory Local 326, Bakery and Confectionery Workers' InternationalUnion of America, A. F. of L., herein called the Intervenor, opposesthe Petitioner's unit requests, relying primarily upon the collectivebargaining history on a broader basis in the plant involved, but con-cedes that the pure machini st-craftsmen might appropriately be placedin a separate unit.The Employer is neutral, except to urge that if88 NLRB No. 81.313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board grant any unit, it be the entire maintenance departmentnot now represented separately.The Michigan plant, where the Employer is engaged in the produc-tion of bakery products, employs a total of 650 employees. In addi-tion to the employees whom the Petitioner seeks to represent,) mainte-nance activities are performed by powerhouse employees, a plumber,an electrician, and electrician helpers.Themachinists #1make andrepair machine parts in the machine shop, using the usual metal work-ing machines found in such shops.They also maintain service, andrepair all the machinery used. throughout the plant in the productionprocess.Two of them are regularly stationed in the machine shopand the adjoining production area.The others work in particulardepartments or areas to which they are permanently assigned.Machinists#2 are helpers to the machinists #1; although there isno apprentice training program, they often advance to the highermachinist classification when vacancies occur.The machinist specialist carpenter does primarily maintenancecarpentry work.He has never been called upon to operate machineryother than carpentry and hand electric tools.Themaintenancepainterand hishelperdo only maintenance painting wherever re-quired throughout the plant.Theoilerslubricate all the plantmachinery; although they are required to check for conditions requir-ing mechanical repairs, they do not possess skills necessary to makesuch repairs.Thesurndrymenhave diversified functions.One isthe carpenter's helper; he does no machinist work.2Two others dojanitorial work in the machine shop and look after incoming supplies;occasionally they assist in cleaning machines or parts in the machineshop and cutting stock material on a power. hacksaw, but no particularskills are required for such duties.Another sundryman assists theplumber, who is not sought by the Petitioner, but he does no workcommonly performed by machinists.The fifth and last sundrymanmaintains and repairs the floor trucks used in the plant.Except foroccasional use of a drill and an adjustable wrench, he uses none of themachine tools.Theclericworks in the mechanical superintendent'soffice and handles telephone messages and supply orders.She alsoassists in keeping inventory records of parts.Since 1937, the Intervenor has represented all the foregoing em-ployees as part of a plant-wide production and maintenance unit fromIContrary to the Petitioner's assertion that the employees it seeks constitute the entiremaintenance department, the record shows that the department also includes the electricianhelpers,and indicates that it may also include the electrician,the plumber,and, possibly,the powerhouse employees.2The record is not clear as to this employee's classification.He is called both amachinist#2 trainee and a sundryman. The record clearly shows, however, that his dutiesare set forth above. NATIONALBISCUIT COMPANY315which only the powerhouse employees, the electrician, and theplumber-steamfitter have been excluded.These last categories are nowseparately represented by International Union of Operating Engi-neers, Local 327.Clearly, the maintenance department unit which the Petitioner seeksto represent is not characterized by a separate community of interestsufficiently strong to warrant its severance from the existing produc-tion and maintenance unit.Thus, it includes both skilled and un-skilled workmen, whose duties include various unrelated occupations.Nor does the unit follow departmental lines, for it excludes the elec-trician's helpers.Further, as stated above, the electrician and theplumber may also be part of the same department. In view of theplant's collective bargaining history on a more inclusive basis, weperceive no persuasive reason for severing this portion of the main-tenance department from the existing production and maintenanceunit.,For the same reasons, we believe that the unit alternatively re-quested by the Petitioner, including only machinists #1, machinists#2, oilers, and three of the stn clrymen, is also inappropriate.Thework of the sundrymen, as well as of the oilers, requires no highdegree of skill, and is unrelated to that of the machinists.Therefore,this second unit, as requested, is neither a distinct craft group nor aclearly definable and homogeneous group functionally distinct fromthe remaining employees of the plant."The record does show, however, that the machinists in the mainte-nance department possess, and in their work exercise, the high degreeof skill normally found in the machinist craft.They not only repairand maintain, but also rebuild the machines and machine parts usedthroughout the very large plant.Together, the machinists #1 andmachinists #2 therefore constitute a distinct craft group, such as wehave often recognized may be bargained for separately.'Notwith-standing the bargaining history on a broader basis, we find that themachinists involved herein also may, if they so desire, constitute aseparate bargaining unit, or may continue to be represented as partof the existing production and maintenance unit.Accordingly, weshall direct an election in the following voting group :All machinists #1 and machinists #2 employed at the Employer'sDetroit,Michigan, plant, excluding all other employees and super-visors as defined in the Act.3United States Time Corporation,86 NLRB 724 ;Armstrong CorkCo., 80 NLRB 1328.*St.Regis Paper Company,80 NLRB 570.1FirestoneTireand RubberCompany,85 NLRB 559 ;St.Regis PaperCompany,supra. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, we shall make no unit determination at this time, butshall first ascertain the desires of the employees as expressed in theelection herein directed. If a majority of them vote for the Petitioner,they will be taken to have indicated their desire to constitute a separateappropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, in the voting group describedin paragraph numbered 4, above, who were employed during thepayroll period immediately preceding the date of this Direction ofElection, including employees who did not work during payrollperiod because they were ill or on vacation or temporarilylaid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are not en-titled to reinstatement, to determine whether they desire to be rep-resented, for purposes of collective bargaining, by District No. 60,International Association of Machinists, or by DetroitBaker'sUnion,Factory Local 326, Bakery and Confectionery Workers' InternationalUnion of America, A. F. of L., or by neither.